DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Examiner notes the amendment filed 04 MAY 2022.  The status of the claims is as follows:
Claims 1 and 3-21 are pending.
Claims 1, 5, 16, and 17 are amended.
Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 29 APR 2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-6, 16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Streckert ‘972 (U.S. Patent 6,134,972) in view of CN ‘736 (CN 108315736, original and machine translation attached, citations from machine translation) and Chiang ‘481 (U.S. PGPub 2002/0104481).  
Claim 1 – Streckert ‘972 teaches a method (Abstract), comprising vapor depositing (Column 5 Lines 20-23) a corrosion resistant coating (Column 4 Lines 14-19, 29-32, chromium oxide) to internal and external surfaces (Column 5 Lines 33-43) of a metallic (Column 4 Lines 37-39) air data probe (Column 4 Lines 33-37).
Streckert ‘972 5does not teach or suggest the following limitations of Claim 1:
Metal plating a metallic layer to at least a portion of a metallic air data probe before applying a first precursor.
wherein vapor depositing includes using chemical vapor deposition (CVD) or atomic layer deposition (ALD) on at least the portion of the metallic air data probe covered by the metallic layer and/or on at least a portion of the metallic air data probe not covered by the metallic layer.
wherein the corrosion resistant coating is a uniform thickness across the internal and external surfaces of the probe.
CN ‘736 is drawn to high temperature oxidation resistant coatings comprising chromium (Technical Field). The coatings desirably comprise oxygen, which can be included from formation of chromium oxide (bridging Pages 2-3).  CN ‘736 further discloses that platinum containing films can be included at various levels within the multilayer coating and still improve the oxidation resistance of the coating (Page 3, paragraphs 6 and 7 after “Content of the invention”; “When said Pt modified layer is located on the surface of the MCrAlY layer, the MCrAlY layer from the inner layer to the surface, the concentration gradient of the rise Al element, the coating surface can improve the content of the Al promoting protective α alumina formation, thereby improving the oxidation resistance of the coating; When said Pt modified layer is located between the MCrAlY layer and the substrate, can be Pt modified layer functions as a diffusion barrier layer, and to enhance the adhesion performance of the oxide film so as to improve the oxidation resistance of the coating.“).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Streckert ‘972 to deposit a platinum layer before chromizing as suggested by CN ‘736, as Streckert ‘972 wants to deposit corrosion resistant coatings comprising e.g. chromium oxide and CN ‘736 discloses that platinum layers can be applied to a substrate before a chromium-containing layer to improve the corrosion resistance of the deposited film.  CN ‘736 further discloses electroplating of the platinum layer at Page 3, paragraph 19 in “Content of the invention”.  (“The introduction of Pt modified method of layer include but not limited to electroplating, sputtering, and ion implantation.”) 
Streckert ‘972 is open to means other than PVD for depositing its chromium ions (Column 5 Lines 20-32).  Chiang ‘481 discloses that ion-driven deposition reactions may be performed by modulated ion-induced atomic layer deposition (MII-ALD) processes (see e.g. PG 0028, 0032) and that the process can form conformal solid thin films of one or more elements (PG 0028), which would comply with Streckert ‘972’s deposition of chromium on the nickel substrate of the air probe.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Streckert ‘972 / CN ‘736 to utilize the MII-ALD process of Chiang ‘481 to deposit chromium ions on the air data probe of Streckert ‘972 / CN ‘736, as Streckert ‘972 wants to use ionic deposition means to form a thin film of chromium on the air data probe and Chiang ‘481 teaches an ionic deposition process for forming thin films on substrates.  Chiang ‘481 further teaches that the MII-ALD process deposits a coating of uniform thickness on surfaces exposed to the process (PG 0052, process can be calibrated to a precise deposition rate of Angstroms per cycle, which allows for obtaining of controlled, uniform film thicknesses).
Claim 3 – Streckert ‘972 / CN ‘736 / Chiang ‘481 teach the method of claim 1, wherein the method includes placing the metallic air data probe in a vacuum chamber (Streckert ‘972 Column 5 Line 55 – Column 6 Line 5; particularly Column 5 Line 66 – Column 6 Line 2, substrate cools in the vacuum) and evacuating the vacuum chamber before using vapor deposition (Streckert ‘972 Column 5 Line 55 – Column 6 Line 5, as above).
Claim 4 – Streckert ‘972 / CN ‘736 / Chiang ‘481 teaches the method of claim 1, wherein the corrosion resistant coating is or includes a ceramic coating (Streckert ‘972 Column 4 Lines 29-32, chromium oxide is a ceramic coating). 
Claim 5 – Streckert ‘972 / CN ‘736 / Chiang ‘481 teaches the method of claim 4, wherein vapor depositing includes applying the first precursor, then 15applying a second precursor to the first precursor to form the ceramic coating (Streckert ‘972 Column 4 Lines 14-32, chromium application followed by oxygen application to form chromium oxide). 
Claim 6 – Streckert ‘972 / CN ‘736 / Chiang ‘481 teaches the method of claim 5, wherein the ceramic coating is an oxide or a nitride (Streckert ‘972 Column 4 Lines 14-32, chromium oxide).
Claim 16 – Streckert ‘972 / CN ‘736 / Chiang ‘481 teaches the method of claim 5, wherein applying the first precursor includes applying the first precursor to at least a portion of the metallic layer (CN ‘376 Page 3, paragraph 7 after “Content of the invention”; “When said Pt modified layer is located between the MCrAlY layer and the substrate, can be Pt modified layer functions as a diffusion barrier layer, and to enhance the adhesion performance of the oxide film so as to improve the oxidation resistance of the coating.“).
Claim 18 – Streckert ‘972 / CN ‘736 / Chiang ‘481 teaches the 5method of claim 1, wherein the corrosion resistant coating is about 10 nm to about 5 micron thick (Streckert ‘972 Column 8 Lines 16-18, 40-50 nm of chromium oxide). 
Claim 19 – Streckert ‘972 / CN ‘736 / Chiang ‘481 teaches the method of claim 1, wherein the metallic air data probe is or includes nickel or nickel alloy (Streckert ‘972 Column 4 Lines 61-64).

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Streckert ‘972 / CN ‘736 / Chiang ‘481 as applied to claim 6 above, and further in view of Darolia ‘049 (U.S. Patent 6,617,049) and Chinn ‘957 (U.S. PGPub 2010/0080957).
Claim 7 – Streckert ‘972 / CN ‘736 / Chiang ‘481 teaches the method of claim 6, but does not teach or suggest wherein the ceramic coating is silicon dioxide (SiO2).  Darolia ‘049 is drawn to the formation of erosion-resistant coatings on nickel-based substrates (Column 1 Lines 18-24, Column 2 Lines 21-25) and discloses that chromium oxide and silicon dioxide are known alternatives for erosion-resistant coatings on nickel-based substrates (Column 2 Lines 21-25).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Streckert ‘972 / CN ‘736 / Chiang ‘481 to deposit silicon dioxide instead of chromium oxide as suggested by Darolia ‘049, as Streckert ‘972 wants to form erosion-resistant chromium oxide coatings on nickel-based substrates and Darolia ‘049 teaches that chromium oxide and silicon dioxide are both known erosion-resistant coatings for use on nickel-based substrates.  Darolia ‘049 does not give particular guidance as to how to form the silicon dioxide coating; Examiner cites Chinn ‘957 PG 0099 for a discussion of ALD precursors suitable for forming silicon dioxide, e.g. silicon tetrachloride and oxygen plasma.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Streckert ‘972 / CN ‘736 / Chiang ‘481 / Darolia ‘049 to use precursors suggested by Chinn ‘957 to deposit silica by ALD, as Darolia ‘049 wants to deposit silica as an erosion-resistant layer and Chinn ‘957 discloses ALD precursors suitable for depositing silica.
Claim 8 - Streckert ‘972 / CN ‘736 / Chiang ‘481 / Darolia ‘049 / Chinn ‘957 teach the method of claim 7, wherein the first precursor is a reactive, volatile material (Chinn ‘957 PG 0099, silicon tetrachloride) and the second precursor is an oxide former (Chinn ‘957 PG 0099, oxygen plasma).

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Streckert ‘972 / CN ‘736 / Chiang ‘481 as applied to claim 6 above, and further in view of Darolia ‘049 and Mizue ‘319 (U.S. PGPub 2015/0004319).
Claim 9 – Streckert ‘972 / CN ‘736 / Chiang ‘481 teaches the method of claim 6, but does not teach or suggest wherein the ceramic coating is aluminum oxide (Al2O3).  Darolia ‘049 is drawn to the formation of erosion-resistant coatings on nickel-based substrates (Column 1 Lines 18-24, Column 2 Lines 21-25) and discloses that chromium oxide and aluminum oxide are known alternatives for erosion-resistant coatings on nickel-based substrates (Column 2 Lines 21-25).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Streckert ‘972 / CN ‘736 / Chiang ‘481 to deposit aluminum oxide instead of chromium oxide as suggested by Darolia ‘049, as Streckert ‘972 wants to form erosion-resistant chromium oxide coatings on nickel-based substrates and Darolia ‘049 teaches that chromium oxide and aluminum oxide are both known erosion-resistant coatings for use on nickel-based substrates.  Darolia ‘049 does not give particular guidance as to how to form the aluminum oxide coating; Examiner cites Mizue ‘319 PG 0034-0044 and PG 0052 for a discussion of ALD precursors suitable for forming aluminum oxide, specifically triethyl aluminum and oxygen plasma (PG 0052).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Streckert ‘972 / CN ‘736 / Chiang ‘481 / Darolia ‘049 to use precursors suggested by Mizue ‘319 to deposit aluminum oxide by ALD, as Darolia ‘049 wants to deposit aluminum oxide as an erosion-resistant layer and Mizue ‘319 discloses ALD precursors suitable for depositing aluminum oxide.
Claim 10 - Streckert ‘972 / CN ‘736 / Chiang ‘481 / Darolia ‘049 / Mizue ‘319 teach the method of claim 9, wherein the first precursor is triethyl aluminum and the second precursor is an oxide former (Mizue ‘319 PG 0052). 
Claim 11 - Streckert ‘972 / CN ‘736 / Chiang ‘481 / Darolia ‘049 / Mizue ‘319 teach the method of claim 10, wherein applying the second precursor includes applying heat simultaneously (Mizue ‘319 PG 0043, 200 degrees Celsius substrate temperature throughout deposition). 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Streckert ‘972 / CN ‘736 / Chiang ‘481 as applied to claim 6 above, and further in view of Darolia ‘049 and Xu ‘508 (U.S. PGPub 2010/0270508).
Claim 12 – Streckert ‘972 / CN ‘736 / Chiang ‘481 teaches the method of claim 6, but does not teach or suggest wherein the ceramic coating is 10zirconium oxide.  Streckert ‘972 is open to means other than PVD for depositing its chromium ions (Column 5 Lines 20-32).  Darolia ‘049 is drawn to the formation of erosion-resistant coatings on nickel-based substrates (Column 1 Lines 18-24, Column 2 Lines 21-25) and discloses that chromium oxide and zirconium oxide are known alternatives for erosion-resistant coatings on nickel-based substrates (Column 2 Lines 21-25).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Streckert ‘972 / CN ‘736 / Chiang ‘481 to deposit zirconium oxide instead of chromium oxide as suggested by Darolia ‘049, as Streckert ‘972 wants to form erosion-resistant chromium oxide coatings on nickel-based substrates and Darolia ‘049 teaches that chromium oxide and zirconium oxide are both known erosion-resistant coatings for use on nickel-based substrates.  Darolia ‘049 does not give particular guidance as to how to form the zirconium oxide coating; Examiner cites Xu ‘508 PG 0105 for a discussion of ALD precursors suitable for forming zirconium oxide, specifically Zr(NMePr)4 and oxygen plasma.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Streckert ‘972 / CN ‘736 / Chiang ‘481 / Darolia ‘049 to use precursors suggested by Xu ‘508 to deposit zirconium oxide by ALD, as Darolia ‘049 wants to deposit zirconium oxide as an erosion-resistant layer and Xu ‘508 discloses ALD precursors suitable for depositing zirconium oxide.

Claims 21 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Streckert ‘972 / CN ‘736 / Chiang ‘481 as applied to claim 5 above, and further in view of Wei ‘787 (U.S. PGPub 2009/0214787).
Claim 21 – Streckert ‘972 / CN ‘736 / Chiang ‘481 teach the method of claim 5, but do not teach or suggest wherein the ceramic coating is a nitride.  Streckert ‘972 teaches that the purpose of the chromium oxide coating is to provide corrosion resistance at Column 6 Lines 62-67.  Wei ‘787 teaches that titanium nitride coatings are known to serve as corrosion resistance coatings in aerospace applications (PG 0003).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Streckert ‘972 / CN ‘736 / Chiang ‘481 to deposit titanium nitride instead of chromium oxide as suggested by Wei ‘787, as Streckert ‘972 wants to deposit chromium oxide as a corrosion resistance layer on an air data probe and Wei ‘787 teaches that titanium nitride is a known corrosion resistance material for aerospace applications.  It is understood that substituting art recognized equivalents for the same purpose, in this case corrosion resistant materials for aerospace applications, is known to be prima facie obvious.  Smith v. Hayashi, 209 USPQ 754 (Bd. of Pat. Inter. 1980) (The mere fact that phthalocyanine and selenium function as equivalent photoconductors in the claimed environment was not sufficient to establish that one would have been obvious over the other. However, there was evidence that both phthalocyanine and selenium were known photoconductors in the art of electrophotography. "This, in our view, presents strong evidence of obviousness in substituting one for the other in an electrophotographic environment as a photoconductor." 209 USPQ at 759.).  Seem MPEP 2144.06(II).  An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).
Claim 13 – Streckert ‘972 / CN ‘736 / Chiang ‘481 / Wei ‘787 teaches the method of claim 21, wherein the ceramic coating titanium nitride (TiN) (Wei ‘787 PG 0003).

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Streckert ‘972 / CN ‘736 / Chiang ‘481 / Wei ‘787 as applied to claim 13 above, and further in view of Haukka ‘439 (U.S. PGPub 2004/0104439).
Claim 14 – Streckert ‘972 / CN ‘736 / Chiang ‘481 / Wei ‘787 teach the 15method of claim 13, but do not teach or suggest wherein the first precursor includes titanium chloride and the second precursor includes a nitride former.  Examiner cites Haukka ‘439 for a teaching of ALD precursors for depositing titanium nitride from titanium tetrachloride and ammonia (PG 0058).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Streckert ‘972 / CN ‘736 / Chiang ‘481 / Wei ‘787 to use the ALD precursors of Haukka ‘439, as Wei ‘787 wants to deposit titanium nitride and Haukka ‘439 teaches ALD deposition of titanium nitride from titanium tetrachloride (a titanium chloride) and ammonia (a nitride former).
Claim 15 - Streckert ‘972 / CN ‘736 / Chiang ‘481 / Wei ‘787 / Haukka ‘439 teach the method of claim 14, wherein applying the first precursor includes applying heat simultaneously (Haukka ‘439, thermal ALD at 350 degrees Celsius substrate temperature).

Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Streckert ‘972 / CN ‘736 / Chiang ‘481 teaches the method of claim 16, wherein the metallic layer includes e.g. platinum (CN ‘736 as discussed above).  However, the disclosed thicknesses of platinum in CN ‘736 are 1-10 microns (e.g. Page 3, 9th paragraph after “Content of the invention”; “Preferably, the thickness of the Pt is 1 - 10 μm”).  The minimum disclosed thickness is 50 times thicker than the maximum claimed thickness.  Examiner has not found a reference or combination of references, alone or in combination with the references previously cited, which teaches or renders obvious the claimed thickness of metal for the stated purpose or provides motivation to reduce the thickness so far below the disclosed thicknesses in CN ‘736.

Response to Arguments
Applicant's arguments filed 04 MAY 2022 have been fully considered but they are not persuasive.
Applicant argues (Page 6) that Examiner has not alleged that any cited reference teaches the newly added limitation of Claim 1, and therefore Claim 1 and claims dependent therefrom are allowable.  Examiner notes that at least the metal plating portion of the limitation is newly added in the present amendment and was therefore not required to be discussed previously; Examiner further notes that newly cited CN ‘736 is held to disclose the newly added limitation to Claim 1 as discussed above.  Upon further consideration, Examiner withdraws Tolpygo ‘670 as a basis of rejection for the pending claims (it was previously applied against Claims 16 and 17, and portions of Claim 16 were amended into Claim 1 in the most recent amendment).  Analysis of the disclosed embodiments of Tolpygo ‘670 show that while deposition of e.g. platinum after a chromium layer is expressly considered, deposition of e.g. platinum before a chromium layer is not.  Therefore, Examiner does not consider Tolpygo ‘670 applicable to the claims as currently presented.
Applicant does not make any specific argument to the patentability of any dependent claim other than dependency from an allowable Claim 1.  As Claim 1 is not held as allowable at this time, the dependent claims cannot be held as allowable on this basis.  In the absence of arguments to specific features of the claims which overcome the cited references, Examiner maintains the propriety of the rejections of Claims 3-16, 18-19, and 21.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL G MILLER whose telephone number is (571)270-1861. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL G MILLER/             Examiner, Art Unit 1712                   

/MICHAEL B CLEVELAND/             Supervisory Patent Examiner, Art Unit 1712